Exhibit 10.26

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION

 

  EARL CULP, On Behalf of Himself and All     §     Civil Action No.
4:04-cv-00723-Y   Others Similarly Situated,     §             §     (ECF)    
Plaintiff,                 §        

vs.

    §             §         GAINSCO, INC., et al.,     §             §        
Defendants.                 §             §        

 

    §      

STIPULATION OF SETTLEMENT



--------------------------------------------------------------------------------

This Stipulation of Settlement dated as of October 31, 2006 (the “Stipulation”),
is made and entered into by and among the following Settling Parties (as defined
further in §IV hereof) to the above-entitled Litigation: (i) the Lead Plaintiff
(on behalf of himself and each of the Settlement Class Members), by and through
their counsel of record in the Litigation; and (ii) the Defendants, by and
through their counsel of record in the Litigation. The Stipulation is intended
by the Settling Parties to fully, finally and forever resolve, discharge and
settle the Released Claims (as defined in ¶1.15), upon and subject to the terms
and conditions hereof.

I. THE LITIGATION

On or after April 8, 2003, the following class actions were filed in the United
States District Court for the Southern District of Florida:

1. Culp v. Gainsco, Inc., et al., Case No. 03-20854

2. Swoops v. Gainsco, Inc., et al., Case No. 03-21069

These cases (the “Litigation”) were consolidated for all purposes by Order dated
October 7, 2003. On October 16, 2003, David Varney was appointed as Lead
Plaintiff under §21D(a)(3)(B) of the Securities Exchange Act of 1934 (the
“Exchange Act”) and Lead Plaintiff’s selection of Lead Counsel, pursuant to
§21D(a)(3)(B)(v) of the Exchange Act was approved.

On March 29, 2004, Lead Plaintiff filed a Second Consolidated Amended Class
Action Complaint asserting claims under §§10(b) and 20(a) of the Exchange Act
and Rule 10b-5 thereunder (“Complaint”) naming as defendants Gainsco, Inc.
(“Gainsco” or the “Company”), Glenn W. Anderson and Daniel J. Coots. Thereafter,
Defendants filed a motion to transfer venue and a motion to dismiss. On
September 22, 2004, the United States District Court for the Southern District
of Florida issued an order declining to rule on the motion to dismiss and
transferring the Litigation to the Northern District of Texas Fort Worth
Division (the “Court”). The Litigation was transferred to the Court on
October 1, 2004. On January 31, 2005 Defendants filed a motion to dismiss the

 

- 1 -



--------------------------------------------------------------------------------

Complaint. On September 19, 2005, the Court issued an Order Denying Defendants’
Motion to Dismiss. Thereafter, the parties engaged in formal discovery. On
April 12, 2006, Lead Plaintiff filed a Motion for Class Certification which
Defendants opposed. The Motion for Class Certification was pending at the time
the parties reached an agreement-in-principle to settle this Litigation.

On May 12, 2006, the Court issued an Order of Referral for Mediation in October
2006. The parties agreed to participate in mediation with Christopher Nolland.
The mediation was scheduled for July 13, 2006; however, prior to the Mediation,
the parties reached an agreement-in-principle to settle the Litigation.

II. DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

The Defendants have denied and continue to deny each and all of the claims and
contentions alleged by the Lead Plaintiff in the Litigation. The Defendants have
denied expressly and continue to deny all charges of wrongdoing or liability
against them arising out of any of the conduct, statements, acts or omissions
alleged, or that could have been alleged, in the Litigation. The Defendants also
have denied and continue to deny, inter alia, the allegations that the Lead
Plaintiff or the Settlement Class have suffered damage, that the price of
Gainsco common stock was artificially inflated by reasons of alleged
misrepresentations, non-disclosures or otherwise, or that the Lead Plaintiff or
the Settlement Class were harmed by the conduct alleged in the Litigation.

Nonetheless, the Defendants have concluded that further litigation would be
protracted and expensive, and that it is desirable that the Litigation be fully
and finally settled in the manner and upon the terms and conditions set forth in
the Stipulation. The Defendants also have taken into account the uncertainty and
risks inherent in any litigation, especially in complex cases like this
Litigation. The Defendants have, therefore, determined that it is desirable and
beneficial to them that the Litigation be settled in the manner and upon the
terms and conditions set forth in the Stipulation.

- 2 -



--------------------------------------------------------------------------------

III. CLAIMS OF THE LEAD PLAINTIFF AND BENEFITS OF SETTLEMENT

The Lead Plaintiff believes that the claims asserted in the Litigation have
merit and that the evidence developed to date supports the claims. However,
counsel for the Lead Plaintiff recognize and acknowledge the expense and length
of continued proceedings necessary to prosecute the Litigation against the
Defendants through trial and possible appeals. Counsel for the Lead Plaintiff
also have taken into account the uncertain outcome and the risk of any
litigation, especially in complex actions such as this Litigation, as well as
the difficulties and delays inherent in such litigation. Counsel for the Lead
Plaintiff also are mindful of the inherent problems of proof under and possible
defenses to the federal securities law violations asserted in the Litigation.
Counsel for the Lead Plaintiff believe that the settlement set forth in the
Stipulation confers substantial benefits upon the Settlement Class. Based on
their evaluation, counsel for the Lead Plaintiff have determined that the
settlement set forth in the Stipulation is in the best interests of the Lead
Plaintiff and the Settlement Class.

IV. TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the Lead
Plaintiff (for himself and the Settlement Class Members) and the Defendants, by
and through their respective counsel or attorneys of record, that, subject to
the approval of the Court, the Litigation and the Released Claims shall be
finally and fully compromised, settled and released, and the Litigation shall be
dismissed with prejudice, as to all Settling Parties, upon and subject to the
terms and conditions of the Stipulation.

1. Definitions

As used in the Stipulation the following terms have the meanings specified
below.

 

- 3 -



--------------------------------------------------------------------------------

1.1 “Authorized Claimant” means any Settlement Class Member whose claim for
recovery has been allowed pursuant to the terms of the Stipulation.

1.2 “Claimant” means any Settlement Class Member who files a Proof of Claim in
such form and manner, and within such time, as the Court shall prescribe.

1.3 “Claims Administrator” means the firm of Gilardi & Co. LLC, which shall
administer the settlement.

1.4 “Defendants” means Gainsco, Glenn W. Anderson and Daniel J. Coots.

1.5 “Effective Date” means the first date by which all of the events and
conditions specified in ¶7.1 of the Stipulation have been met and have occurred.

1.6 “Escrow Agent” means the law firm of Lerach Coughlin Stoia Geller Rudman &
Robbins LLP or its successor(s).

1.7 “Final” means: (i) the date of final affirmance on an appeal of the
Judgment, the expiration of the time for a petition for or a denial of a writ of
certiorari to review the Judgment and, if certiorari is granted, the date of
final affirmance of the Judgment following review pursuant to that grant; or
(ii) the date of final dismissal of any appeal from the Judgment or the final
dismissal of any proceeding on certiorari to review the Judgment; or (iii) if no
appeal is filed, the expiration date of the time for the filing or noticing of
any appeal from the Court’s Judgment approving the Stipulation substantially in
the form of Exhibit B attached hereto; i.e., thirty (30) days after entry of the
Judgment. Any proceeding or order, or any appeal or petition for a writ of
certiorari pertaining solely to any plan of allocation and/or application for
attorneys’ fees, costs or expenses, shall not in any way delay or preclude the
Judgment from becoming Final.

1.8 “Judgment” means the final judgment and order of dismissal with prejudice to
be rendered by the Court, substantially in the form attached hereto as Exhibit
B.

1.9 “Lead Plaintiff” means David Varney.

 

- 4 -



--------------------------------------------------------------------------------

1.10 “Person” means an individual, corporation, partnership, limited
partnership, association, joint stock company, estate, legal representative,
trust, unincorporated association, government or any political subdivision or
agency thereof, and any business or legal entity and their spouses, heirs,
predecessors, successors, representatives, or assignees.

1.11 Plaintiffs’ Counsel” means counsel who have appeared for any of the
plaintiffs in the Litigation.

1.12 “Plaintiffs’ Settlement Counsel” or “Lead Counsel” mean Lerach Coughlin
Stoia Geller Rudman & Robbins LLP, Jeffrey D. Light, 655 West Broadway, Suite
1900, San Diego, California, 92101; Lerach Coughlin Stoia Geller Rudman &
Robbins LLP, Jack Reise, 120 East Palmetto Park Road, Suite 500, Boca Raton,
Florida 33432; and Vianale & Vianale LLP, Kenneth J. Vianale, 2499 Glades Road,
Suite 112, Boca Raton, Florida 33431.

1.13 “Plan of Allocation” means a plan or formula of allocation of the
Settlement Fund whereby the Settlement Fund shall be distributed to Authorized
Claimants after payment of expenses of notice and administration of the
settlement, taxes and tax expenses and such attorneys’ fees, costs, expenses and
interest as may be awarded by the Court. Any Plan of Allocation is not part of
the Stipulation and Defendants shall have no responsibility or liability with
respect thereto.

1.14 “Related Parties” means each of the Defendants and each of their past or
present directors, officers, employees, partners, members, principals, agents,
insurers, co-insurers, reinsurers, controlling shareholders, attorneys,
accountants or auditors, banks or investment banks, underwriters, associates,
personal or legal representatives, predecessors, successors, parents,
subsidiaries, divisions, joint ventures, assigns, spouses, heirs, related or
affiliated entities, any entity in which a Defendant has a controlling interest,
any members of their immediate families, or any trust of which any Defendant is
the settlor or which is for the benefit of any Defendant and/or member(s) of his
family.

 

- 5 -



--------------------------------------------------------------------------------

1.15 “Released Claims” shall collectively mean all claims (including “Unknown
Claims” as defined in ¶1.21 hereof), demands, rights, liabilities and causes of
action of every nature and description whatsoever, known or unknown, whether or
not concealed or hidden, asserted or that might have been asserted in any forum,
including, without limitation, claims for negligence, gross negligence, breach
of duty of care and/or breach of duty of loyalty, fraud, breach of fiduciary
duty, or violations of any state or federal statutes, rules or regulations, by
the Lead Plaintiff or Settlement Class Member against the Released Persons
arising out of, based upon or related to both the purchase of Gainsco common
stock by any Settlement Class Member during the class period and the facts,
transactions, events, occurrences, acts, disclosures, statements, omissions or
failures to act which were or could have been alleged in the Litigation.

1.16 “Released Persons” means each and all of the Defendants and their Related
Parties.

1.17 “Settlement Class” means for purposes of this Stipulation only, all Persons
who purchased the common stock of Gainsco between November 17, 1999 through and
including February 7, 2002, excluding the Defendants and members of their
immediate families, any entity in which a Defendant has a controlling interest,
and the legal representatives, heirs, successors, or assigns of any such
excluded party. Also excluded from the Settlement Class are those Persons who
submit a valid request to be excluded from the Settlement Class pursuant to the
Notice of Pendency and Proposed Settlement of Class Action attached as Exhibit
A-1 hereto.

1.18 “Settlement Class Member” or “Member of the Settlement Class” mean, for
purposes of this Stipulation only, a Person who falls within the definition of
the Settlement Class as set forth in ¶1.17 of the Stipulation.

1.19 “Settlement Fund” means the principal amount of Four Million Dollars
($4,000,000) paid pursuant to ¶2.1 of the Stipulation and delivered to the
Escrow Agent, plus any accrued interest.

 

- 6 -



--------------------------------------------------------------------------------

1.20 “Settling Parties” means, collectively, each of the Defendants and the Lead
Plaintiff on behalf of himself and the Members of the Settlement Class.

1.21 “Unknown Claims” means any Released Claims which the Lead Plaintiff or
Settlement Class Member does not know or suspect to exist in his, her or its
favor at the time of the release of the Released Persons which, if known by him,
her or it, might have affected his, her or its settlement with and release of
the Released Persons, or might have affected his, her or its decision not to
object to this settlement. With respect to any and all Released Claims, the
Settling Parties stipulate and agree that, upon the Effective Date, the Lead
Plaintiff shall expressly and each of the Settlement Class Members shall be
deemed to have, and by operation of the Judgment shall have, expressly waived
the provisions, rights and benefits of California Civil Code §1542, which
provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

The Lead Plaintiff shall expressly and each of the Settlement Class Members
shall be deemed to have, and by operation of the Judgment shall have, expressly
waived any and all provisions, rights and benefits conferred by any law of any
state or territory of the United States, or principle of common law, which is
similar, comparable and/or equivalent to California Civil Code §1542. The Lead
Plaintiff or Settlement Class Members may hereafter discover facts in addition
to or different from those which he, she or it now knows or believes to be true
with respect to the subject matter of the Released Claims, but the Lead
Plaintiff shall expressly and each Settlement Class Member, upon the Effective
Date, shall be deemed to have, and by operation of the Judgment shall have,
fully, finally, and forever settled and released any and all Released Claims,
known or unknown, suspected or unsuspected, contingent or non-contingent,
whether or not concealed or hidden, which now exist, or heretofore have existed
upon any theory of law or equity now existing or coming into existence in the
future, including, but not limited to, conduct which is negligent, intentional,
with or without

 

- 7 -



--------------------------------------------------------------------------------

malice, or a breach of any duty, law or rule, without regard to the subsequent
discovery or existence of such different or additional facts. The Lead Plaintiff
acknowledges, and the Settlement Class Members shall be deemed by operation of
the Judgment to have acknowledged, that the foregoing waiver was separately
bargained for and a key element of the settlement of which this release is a
part.

2. The Settlement

a. The Settlement Fund

2.1 The principal amount of $4,000,000 in cash, plus any accrued interest, shall
constitute the Settlement Fund, and shall be transferred to the Escrow Agent on
or before November 20, 2006. If the Settlement Fund is not transferred to the
Escrow Agent as set forth above, interest will accrue at 8% per annum from the
date such payment should have been deposited on such portion of the Settlement
Fund not transferred, until the date such sums are transferred to the Escrow
Agent.

b. The Escrow Agent

2.2 The Escrow Agent shall invest the Settlement Fund deposited pursuant to ¶2.1
above in instruments backed by the full faith and credit of the United States
Government or fully insured by the United States Government or an agency thereof
and shall reinvest the proceeds of these instruments as they mature in similar
instruments at their then current market rates. The Escrow Agent shall bear all
risks related to investment of the Settlement Fund.

2.3 The Escrow Agent shall not disburse the Settlement Fund except as provided
in the Stipulation, by an order of the Court, or with the written agreement of
counsel for Defendants and Plaintiffs’ Settlement Counsel.

2.4 Subject to further orders and/or directions as may be made by the Court, the
Escrow Agent is authorized to execute such transactions on behalf of the
Settlement Class Members as are consistent with the terms of the Stipulation.

 

- 8 -



--------------------------------------------------------------------------------

2.5 All funds held by the Escrow Agent shall be deemed and considered to be in
custodia legis of the Court, and shall remain subject to the jurisdiction of the
Court, until such time as such funds shall be distributed pursuant to the
Stipulation and/or further order(s) of the Court.

2.6 After transfer of the Settlement Fund to the Escrow Agent pursuant to ¶2.1
hereof, the Escrow Agent may establish a “Notice and Administration Fund,” and
may deposit up to $100,000 from the Settlement Fund in it. The Notice and
Administration Fund may be used by Plaintiffs’ Settlement Counsel to pay costs
and expenses reasonably and actually incurred in connection with providing
notice to the Settlement Class, locating Settlement Class Members, soliciting
Settlement Class claims, assisting with the filing of claims, administering and
distributing the Settlement Fund to Authorized Claimants, processing Proof of
Claim and Release forms and paying escrow fees and costs, if any. The Notice and
Administration Fund may also be invested and earn interest as provided for in
¶2.2 of this Stipulation.

c. Taxes

2.7 The Settling Parties and the Escrow Agent agree to treat the Settlement Fund
as being at all times a “qualified settlement fund” within the meaning of Treas.
Reg. §1.468B-1. In addition, the Escrow Agent shall timely make such elections
as necessary or advisable to carry out the provisions of this ¶2.7, including
the “relation-back election” (as defined in Treas. Reg. §1.468B-1) back to the
earliest permitted date. Such elections shall be made in compliance with the
procedures and requirements contained in such regulations. It shall be the
responsibility of the Escrow Agent to timely and properly prepare and deliver
the necessary documentation for signature by all necessary parties, and
thereafter to cause the appropriate filing to occur.

(a) For the purpose of §468B of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder, the “administrator” shall be the
Escrow Agent. The Escrow Agent shall timely and properly file all informational
and other tax returns necessary or

 

- 9 -



--------------------------------------------------------------------------------

advisable with respect to the Settlement Fund (including, without limitation,
the returns described in Treas. Reg. §1.468B-2(k)). Such returns (as well as the
election described in this paragraph) shall be consistent with this ¶2.7 and in
all events shall reflect that all Taxes (including any estimated Taxes, interest
or penalties) on the income earned by the Settlement Fund shall be paid out of
the Settlement Fund as provided in ¶2.7(b) hereof.

(b) Defendants, their attorneys and insurers shall have no liability or
responsibility for any taxes (including any estimated Taxes, interest or
penalties) arising with respect to the income earned by the Settlement Fund,
including any Taxes or tax detriments that may be imposed upon the Defendants or
their counsel with respect to any income earned by the Settlement Fund for any
period during which the Settlement Fund does not qualify as a “qualified
settlement fund” for federal or state income tax purposes (“Taxes”). All
(a) Taxes and (b) expenses and costs incurred in connection with the operation
and implementation of this ¶2.7 (including, without limitation, expenses of tax
attorneys and/or accountants and mailing and distribution costs and expenses
relating to filing (or failing to file) the returns described in this ¶2.7)
(“Tax Expenses”), shall be paid out of the Settlement Fund; in all events the
Defendants and their counsel shall have no liability or responsibility for the
Taxes or the Tax Expenses. The Escrow Agent shall indemnify and hold each of the
Defendants and their counsel and person(s) and/or entities paying the Settlement
Fund harmless for Taxes and Tax Expenses (including, without limitation, Taxes
payable by reason of any such indemnification). Further, Taxes and Tax Expenses
shall be treated as, and considered to be, a cost of administration of the
Settlement Fund and shall be timely paid by the Escrow Agent out of the
Settlement Fund without prior order from the Court and the Escrow Agent shall be
obligated (notwithstanding anything herein to the contrary) to withhold from
distribution to Authorized Claimants any funds necessary to pay such amounts
including the establishment of adequate reserves for any Taxes and Tax Expenses
(as well as any amounts that may be required to

 

- 10 -



--------------------------------------------------------------------------------

be withheld under Treas. Reg. §1.468B-2(l)(2)); neither the Defendants nor their
counsel are responsible nor shall they have any liability therefor. The parties
hereto agree to cooperate with the Escrow Agent, each other, and their tax
attorneys and accountants to the extent reasonably necessary to carry out the
provisions of this ¶2.7.

(c) For the purpose of this ¶2.7, references to the Settlement Fund shall
include both the Settlement Fund and the Notice and Administration Fund and
shall also include any earnings thereon.

d. Termination of Settlement

2.8 In the event that the Stipulation is not approved, or is terminated,
canceled, or fails to become effective for any reason, the Settlement Fund
(including accrued interest) less costs of notice and administration actually
incurred or due and owing in connection with the settlement provided for herein,
shall be refunded to Defendants and the insurance carrier in proportion to their
respective contributions to the Settlement Fund, as described in ¶7.5 hereof.

3. Notice Order and Settlement Hearing

3.1 Promptly after execution of the Stipulation, Plaintiffs’ Settlement Counsel
shall submit the Stipulation together with its Exhibits to the Court and shall
apply for entry of an order (the “Notice Order”), substantially in the form of
Exhibit A attached hereto, requesting, inter alia, certification of the
Settlement Class for settlement purposes only and approval for the mailing of a
settlement notice (the “Notice”) and publication of a summary notice,
substantially in the forms of Exhibits A-1 and A-3 attached hereto. The Notice
shall include the general terms of the settlement set forth in the Stipulation,
the proposed Plan of Allocation, the general terms of the Fee and Expense
Application as defined in ¶6.1 hereof and the date of the Settlement Hearing as
defined below.

 

- 11 -



--------------------------------------------------------------------------------

3.2 Plaintiffs’ Settlement Counsel shall request that after notice is given, the
Court hold a hearing (the “Settlement Hearing”) and approve the settlement of
the Litigation as set forth herein. At or after the Settlement Hearing,
Plaintiffs’ Settlement Counsel also will request that the Court approve the
proposed Plan of Allocation and the Fee and Expense Application.

4. Releases

4.1 Upon the Effective Date, as defined in ¶1.5 hereof, the Lead Plaintiff and
each of the Settlement Class Members shall be deemed to have, and by operation
of the Judgment shall have, fully, finally, and forever released, relinquished
and discharged all Released Claims against the Released Persons, whether or not
such Settlement Class Member executes and delivers a Proof of Claim and Release.

4.2 The Proof of Claim and Release to be executed by Settlement Class Members
shall release all Released Claims against the Released Persons and shall be
substantially in the form contained in Exhibit A-2 attached hereto.

4.3 Upon the Effective Date, as defined in ¶1.5 hereof, each of the Released
Persons shall be deemed to have, and by operation of the Judgment shall have,
fully, finally, and forever released, relinquished and discharged each and all
of the Settlement Class Members and Plaintiffs’ Counsel from all claims
(including Unknown Claims), arising out of, relating to, or in connection with
the institution, prosecution, assertion, settlement or resolution of the
Litigation or the Released Claims.

5. Administration and Calculation of Claims, Final Awards and Supervision and
Distribution of Settlement Fund

5.1 The Claims Administrator, subject to such supervision and direction of the
Court or Plaintiffs’ Settlement Counsel as may be necessary or as circumstances
may require, shall administer and calculate the claims submitted by Settlement
Class Members and shall oversee distribution of the Net Settlement Fund (defined
below) to Authorized Claimants.

5.2 The Settlement Fund shall be applied as follows:

(a) to pay Plaintiffs’ Counsel’s attorneys’ fees, expenses and costs with
interest thereon (the “Fee and Expense Award”), if and to the extent allowed by
the Court;

 

- 12 -



--------------------------------------------------------------------------------

(b) to pay all the costs and expenses reasonably and actually incurred in
connection with providing notice, locating Settlement Class Members, soliciting
Settlement Class claims, assisting with the filing of claims, administering and
distributing the Settlement Fund to Authorized Claimants, processing Proof of
Claim and Release forms and paying escrow fees and costs, if any;

(c) to pay the Taxes and Tax Expenses described in ¶2.7 hereof; and

(d) to distribute the balance of the Settlement Fund (the “Net Settlement Fund”)
to Authorized Claimants as allowed by the Stipulation, the Plan of Allocation,
or the Court.

5.3 Upon the Effective Date and thereafter, and in accordance with the terms of
the Stipulation, the Plan of Allocation, or such further approval and further
order(s) of the Court as may be necessary or as circumstances may require, the
Net Settlement Fund shall be distributed to Authorized Claimants, subject to and
in accordance with the following.

5.4 Within ninety (90) days after the mailing of the Notice or such other time
as may be set by the Court, each Person claiming to be an Authorized Claimant
shall be required to submit to the Claims Administrator a completed Proof of
Claim and Release, substantially in the form of Exhibit A-2 attached hereto,
signed under penalty of perjury and supported by such documents as specified in
the Proof of Claim and Release and as are reasonably available to the Settlement
Class Member.

5.5 Except as otherwise ordered by the Court, all Settlement Class Members who
fail to timely submit a Proof of Claim and Release within such period, or such
other period as may be ordered by the Court, or otherwise allowed, shall be
forever barred from receiving any payments pursuant to the Stipulation and the
settlement set forth therein, but will in all other respects be subject to and
bound by the provisions of the Stipulation, the releases contained therein, and
the Judgment.

 

- 13 -



--------------------------------------------------------------------------------

5.6 The Net Settlement Fund shall be distributed to the Authorized Claimants
substantially in accordance with a Plan of Allocation to be described in the
Notice and approved by the Court. However, if there is any balance remaining in
the Net Settlement Fund after six (6) months from the date of distribution of
the Net Settlement Fund (whether by reason of tax refunds, uncashed checks or
otherwise), Plaintiffs’ Settlement Counsel shall reallocate such balance among
Authorized Claimants in an equitable and economic fashion. Thereafter, any
balance which still remains in the Net Settlement Fund shall be donated to an
appropriate non-profit organization.

5.7 The Defendants and their counsel (except as provided in ¶2.7) shall have no
responsibility for, interest in, or liability whatsoever with respect to the
investment or distribution of the Settlement Fund, the Plan of Allocation, the
determination, administration, or calculation of claims, the payment or
withholding of Taxes, or any losses incurred in connection therewith.

5.8 No Person shall have any claim against Plaintiffs’ Counsel or any claims
administrator, or Defendants or their respective counsel based on distributions
made substantially in accordance with the Stipulation and the settlement
contained therein, the Plan of Allocation, or further order(s) of the Court.

5.9 It is understood and agreed by the Settling Parties that any proposed plan
of allocation of the Net Settlement Fund including, but not limited to, any
adjustments to an Authorized Claimant’s claim set forth therein, is not a part
of the Stipulation and is to be considered by the Court separately from the
Court’s consideration of the fairness, reasonableness and adequacy of the
settlement set forth in the Stipulation, and any orders or proceedings relating
to the Plan of Allocation shall not operate to terminate or cancel the
Stipulation or affect the finality of the Court’s Judgment approving the
Stipulation and the settlement set forth therein, or any other orders entered
pursuant to the Stipulation.

 

- 14 -



--------------------------------------------------------------------------------

6. Lead Counsel’s Attorneys’ Fees and Reimbursement of Expenses

6.1 The Lead Plaintiff or his counsel may submit an application or applications
(the “Fee and Expense Application”) for distributions to them from the
Settlement Fund for: (a) an award of attorneys’ fees; plus (b) reimbursement of
actual expenses, including the fees and expenses of any experts or consultants,
incurred in connection with prosecuting the Litigation, plus any interest on
such attorneys’ fees, costs and expenses at the same rate and for the same
periods as earned by the Settlement Fund (until paid) as may be awarded by the
Court; and (c) reimbursement for the expenses (including lost wages) of the Lead
Plaintiff. Lead Counsel reserve the right to make additional applications for
fees and expenses incurred. In no event shall any such application seek or act
to increase the amount of the Settlement Fund. Defendants and their Related
Parties will take no position with respect to Lead Counsel’s Fee and Expense
Application so long as it does not increase the amount of the Settlement Fund.

6.2 The attorneys’ fees, expenses and costs, including the fees and expenses of
experts and consultants, as awarded by the Court, shall be paid to Lead Counsel
from the Settlement Fund, as ordered, immediately after the Court executes an
order awarding such fees and expenses. Lead Counsel shall thereafter allocate
the attorneys’ fees amongst Plaintiffs’ Counsel in a manner in which they in
good faith believe reflects the contributions of such counsel to the
institution, prosecution and settlement of the Litigation. In the event
attorneys’ fees or expenses are awarded by the Court pursuant to ¶6.1 hereof and
paid to Plaintiffs’ Counsel from the Settlement Fund, all Plaintiffs’ Counsel
who receive any payment of attorneys’ fees or expenses agree that they accept
payment subject to the obligation of each Plaintiffs’ Counsel (including their
respective partners, shareholders and/or firms), receiving payments to make
repayment to the Settlement Fund within

 

- 15 -



--------------------------------------------------------------------------------

five (5) business days from receiving notice from Defendants’ counsel or from a
court of appropriate jurisdiction, of the amount required to be refunded by any
court or appellate court, with accrued interest, in the event, for any reason,
including, without limitation, appeal, further proceeding on remand or
successful collateral attack, the attorneys’ fee or expense award is reduced or
reversed. Furthermore, all Plaintiffs’ Counsel (including their respective
partners, shareholders and/or firms) agree that they remain subject to the
continuing jurisdiction of the Court for the purpose of enforcing their
obligation to repay required attorneys’ fees and expenses to the Settlement Fund
as provided in this paragraph.

6.3 The procedure for and the allowance or disallowance by the Court of any
applications by Lead Plaintiff or Lead Counsel for attorneys’ fees and expenses,
including the fees and expenses of experts and consultants, to be paid out of
the Settlement Fund, are not part of the settlement set forth in the
Stipulation, and are to be considered by the Court separately from the Court’s
consideration of the fairness, reasonableness and adequacy of the settlement set
forth in the Stipulation, and any order or proceeding relating to the Fee and
Expense Application, or any appeal from any order relating thereto or reversal
or modification thereof, shall not operate to terminate or cancel the
Stipulation, or affect or delay the finality of the Judgment approving the
Stipulation and the settlement of the Litigation set forth therein.

6.4 Defendants and their Related Parties shall have no responsibility for, and
no liability whatsoever with respect to, any payment to Plaintiffs’ Counsel or
any other counsel or Person who receives payment from the Settlement Fund.

6.5 Defendants and their Related Parties shall have no responsibility for, and
no liability whatsoever with respect to the allocation among Plaintiffs’ Counsel
and/or any other Person who may assert some claim thereto, of any Fee and
Expense Award that the Court may make in the Litigation, and Defendants and
their respective Related Parties take no position with respect to such matters.

 

- 16 -



--------------------------------------------------------------------------------

7. Conditions of Settlement, Effect of Disapproval, Cancellation or Termination

7.1 The Effective Date of the Stipulation shall be conditioned on the occurrence
of all of the following events:

(a) Defendants have timely made their contributions to the Settlement Fund as
required by ¶2.1 hereof;

(b) the Court has entered the Notice Order, as required by ¶3.1 hereof;

(c) the Court has entered the Judgment, or a judgment substantially in the form
of Exhibit B attached hereto;

(d) Defendants have not exercised their option to terminate the settlement
pursuant to ¶7.4; and

(e) the Judgment has become Final, as defined in ¶1.7 hereof.

7.2 Upon the occurrence of all of the events referenced in ¶7.1 hereof, any and
all remaining interest or right of Defendants in or to the Settlement Fund, if
any, shall be absolutely and forever extinguished.

7.3 If all of the conditions specified in ¶7.1 hereof are not met, then the
Stipulation shall be canceled and terminated subject to ¶7.6 hereof unless
Plaintiffs’ Settlement Counsel and counsel for Defendants mutually agree in
writing to proceed with the Stipulation.

7.4 If prior to the Settlement Hearing, Persons who otherwise would be Members
of the Settlement Class have filed with the Court timely requests for exclusion
(“Requests for Exclusion”) from the Settlement Class in accordance with the
provisions of the Notice Order and the notice given pursuant thereto and such
Persons’ shares purchased during the class period in the aggregate are in an
amount greater than the amount specified in a separate Supplemental Agreement
between the

 

- 17 -



--------------------------------------------------------------------------------

Settling Parties, the Defendants shall have, in their sole and absolute
discretion, the option to terminate this Stipulation in accordance with the
procedures set forth in the Supplemental Agreement. The Supplemental Agreement
will not be filed with the Court unless and until a dispute among the Settling
Parties concerning its interpretation or application arises. Copies of all
Requests for Exclusion received, together with copies of all written revocations
of Requests for Exclusion, shall promptly be delivered to counsel for Defendants
but in no event later than seven (7) days before the Settlement Hearing.

7.5 Unless otherwise ordered by the Court, in the event the Stipulation shall
terminate, or be canceled, or shall not become effective for any reason, the
Settlement Fund (including accrued interest), plus any amount then remaining in
the Notice and Administration Fund (including accrued interest), less expenses
and any costs which have either been properly disbursed pursuant to ¶¶2.6 or 2.7
hereof, or are chargeable to the Notice and Administration Fund, shall be
refunded by the Escrow Agent in accordance with instructions given by counsel
for the Defendants within five (5) business days after written notification of
such event is sent by counsel for Defendants. At the request of Defendants’
counsel, the Escrow Agent or its designee shall apply for any tax refund owed to
the Settlement Fund and pay the proceeds, after deduction of any fees or
expenses incurred in connection with such application(s) for refund, to the
Defendants or their insurance carrier in proportion to their respective
contributions to the Settlement Fund.

7.6 In the event that the Stipulation is not approved by the Court or the
settlement set forth in the Stipulation is terminated or fails to become
effective in accordance with its terms, the Settling Parties shall be restored
to their respective positions in the Litigation as of July 12, 2006. In such
event, the terms and provisions of the Stipulation, with the exception of
¶¶1.1-1.21, 2.2-2.8, 6.2, 7.3-7.7, 8.2-8.4, 8.9-8.13 herein, shall have no
further force and effect with respect to the Settling Parties and shall not be
used in this Litigation or in any other proceeding for any purpose,

 

- 18 -



--------------------------------------------------------------------------------

and any judgment or order entered by the Court in accordance with the terms of
the Stipulation shall be treated as vacated, nunc pro tunc. No order of the
Court or modification or reversal on appeal of any order of the Court concerning
the Plan of Allocation or the amount of any attorneys’ fees, expenses and
interest awarded by the Court to the Lead Plaintiff or to any Plaintiffs’
Counsel shall constitute grounds for cancellation or termination of the
Stipulation.

7.7 If the Effective Date does not occur, or if the Stipulation is terminated
pursuant to its terms, neither the Lead Plaintiff nor any Plaintiffs’ Counsel
shall have any obligation to repay any amounts actually and properly disbursed
from the Notice and Administration Fund or pursuant to ¶2.7 hereof. In addition,
any expenses already incurred and chargeable to the Notice and Administration
Fund pursuant to ¶2.6 hereof at the time of such termination or cancellation but
which have not been paid, shall be paid by the Escrow Agent in accordance with
the terms of the Stipulation prior to the balance being refunded in accordance
with ¶7.5 hereof.

7.8 If a case is commenced in respect to any Defendant under Title 11 of the
United States Code (Bankruptcy), or a trustee, receiver or conservator is
appointed under any similar law, and in the event of the entry of a final order
of a court of competent jurisdiction determining the transfer of the Settlement
Fund, or any portion thereof, by or on behalf of such Defendant to be a
preference, voidable transfer, fraudulent transfer or similar transaction that
results in the actual return of the Settlement Fund or any portion thereof, paid
by or on behalf of that Person, then, as to such Defendant, the releases given
and Judgment entered in favor of such Defendant pursuant to this Stipulation
shall be null and void.

8. Miscellaneous Provisions

8.1 The Settling Parties (a) acknowledge that it is their intent to consummate
this agreement; and (b) agree to cooperate to the extent reasonably necessary to
effectuate and implement all terms and conditions of the Stipulation and to
exercise their best efforts to accomplish the foregoing terms and conditions of
the Stipulation.

 

- 19 -



--------------------------------------------------------------------------------

8.2 Each Defendant warrants as to himself that, at the time any of the payments
provided for herein are made on behalf of himself, he is not insolvent and such
payment will not render him insolvent. This representation is made by each
Defendant as to himself, and is not made by counsel for the Defendants.

8.3 The parties intend this Stipulation to be a final and complete resolution of
all disputes between them with respect to the Litigation. The settlement
compromises claims which are contested and shall not be deemed an admission by
any Settling Party as to the merits of any claim or defense. While retaining
their right to deny that the claims advanced in the Litigation were meritorious,
Defendants, in any statement made to any media (whether or not for attribution),
will not deny that the Litigation was filed in good faith and is being settled
voluntarily after consultation with competent legal counsel. The Final Judgment
will contain a statement that during the course of the Litigation, the parties
and their respective counsel at all times complied with the requirements of
Federal Rule of Civil Procedure 11. The Settling Parties agree that the amount
paid to the Settlement Fund and the other terms of the settlement were
negotiated in good faith by the Settling Parties, and reflect a settlement that
was reached voluntarily after consultation with competent legal counsel. The
Settling Parties reserve their right to rebut, in a manner that such party
determines to be appropriate, any contention made in any public forum that the
Litigation was brought or defended in bad faith or without a reasonable basis.

8.4 Neither the Stipulation nor the settlement contained therein, nor any act
performed or document executed pursuant to or in furtherance of the Stipulation
or the settlement: (a) is or may be deemed to be or may be used as an admission
of, or evidence of, the validity of any Released Claim, or of any wrongdoing or
liability of the Defendants; or (b) is or may be deemed to be or may be used

 

- 20 -



--------------------------------------------------------------------------------

as an admission of, or evidence of, any fault or omission of any of the
Defendants in any civil, criminal or administrative proceeding in any court,
administrative agency or other tribunal. Defendants may file the Stipulation
and/or the Judgment in any action that may be brought against them in order to
support a defense or counterclaim based on principles of res judicata,
collateral estoppel, release, good faith settlement, judgment bar or reduction
or any other theory of claim preclusion or issue preclusion or similar defense
or counterclaim.

8.5 All agreements made and orders entered during the course of the Litigation
relating to the confidentiality of information shall survive this Stipulation.

8.6 All of the Exhibits to the Stipulation are material and integral parts
thereof and are fully incorporated therein by this reference.

8.7 The Stipulation may be amended or modified only by a written instrument
signed by or on behalf of all Settling Parties or their respective
successors-in-interest.

8.8 The Stipulation and the Exhibits attached thereto and the Supplemental
Agreement constitute the entire agreement among the parties hereto and no
representations, warranties or inducements have been made to any party
concerning the Stipulation or its Exhibits other than the representations,
warranties and covenants contained and memorialized in such documents. Except as
otherwise provided therein, each party shall bear its own costs.

8.9 Plaintiffs’ Settlement Counsel, on behalf of the Settlement Class, are
expressly authorized by the Lead Plaintiff to take all appropriate action
required or permitted to be taken by the Settlement Class pursuant to the
Stipulation to effectuate its terms and also are expressly authorized to enter
into any modifications or amendments to the Stipulation on behalf of the
Settlement Class which they deem appropriate.

8.10 Each counsel or other Person executing the Stipulation or any of its
Exhibits on behalf of any party hereto hereby warrants that such Person has the
full authority to do so.

 

- 21 -



--------------------------------------------------------------------------------

8.11 The Stipulation may be executed in one or more counterparts. All executed
counterparts and each of them shall be deemed to be one and the same instrument.
A complete set of original executed counterparts shall be filed with the Court.

8.12 The Stipulation shall be binding upon, and inure to the benefit of, the
successors and assigns of the parties hereto.

8.13 The Court shall retain jurisdiction with respect to implementation and
enforcement of the terms of the Stipulation, and all parties hereto submit to
the jurisdiction of the Court for purposes of implementing and enforcing the
settlement embodied in the Stipulation.

8.14 The Stipulation and the Exhibits thereto shall be considered to have been
negotiated, executed and delivered, and to be wholly performed, in the State of
Texas, and the rights and obligations of the parties to the Stipulation shall be
construed and enforced in accordance with, and governed by, the internal,
substantive laws of the State of Texas without giving effect to that State’s
choice of law principles.

IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be
executed, by their duly authorized attorneys, dated as of October 31, 2006.

 

CLAXTON & HILL, PLLC

ROGER F. CLAXTON

State Bar No. 04329000

ROBERT J. HILL

State Bar No. 09652100

/s/ Roger F. Claxton

ROGER F. CLAXTON

700 McKinney Place

3131 McKinney Avenue, LB-103

Dallas, TX 75204-2471

Telephone: 214/969-9029

214/953-0583 (fax)

Local Counsel for Plaintiffs

 

- 22 -



--------------------------------------------------------------------------------

LERACH COUGHLIN STOIA GELLER RUDMAN & ROBBINS LLP

JEFFREY D. LIGHT

/s/ Jeffrey D. Light

JEFFREY D. LIGHT

655 West Broadway, Suite 1900

San Diego, CA 92101-3301

Telephone: 619/231-1058

619/231-7423 (fax)

LERACH COUGHLIN STOIA GELLER RUDMAN & ROBBINS LLP

JACK REISE

ROBERT J. ROBBINS

120 East Palmetto Park Road, Suite 500

Boca Raton, FL 33432

Telephone: 561/750-3000

561/750-3364 (fax)

VIANALE & VIANALE LLP

KENNETH J. VIANALE

JULIE PRAG VIANALE

/s/ Kenneth J. Vianale

KENNETH J. VIANALE

2499 Glades Road, Suite 112

Boca Raton, FL 33431

Telephone: 561/392-4750

561/392-4775 (fax)

Co-Lead Counsel for Plaintiffs

 

- 23 -



--------------------------------------------------------------------------------

JACKSON WALKER L.L.P.

MARK T. JOSEPHS

SCOTT A. WHEATLEY

/s/ Mark T. Josephs

MARK T. JOSEPHS

901 Main Street

Suite 6000

Dallas, TX 75202

Telephone: 214/953-6000

214/953-5822 (fax)

Attorneys for Defendants

 

- 24 -